Citation Nr: 0707189	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-28 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as obsessive compulsive 
disorder (OCD).  

2.  Entitlement to a disability rating in excess of 20 
percent disabling for residuals of a right hand injury with 
reflex sympathetic dystrophy (RSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1984 to July 
1986. 

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2001 from the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied a rating in excess of 20 
percent disabling for the veteran's right hand disability and 
from an August 2005 rating decision which denied service 
connection for OCD.  

The veteran is noted to have submitted a statement that 
appears to possibly be a claim for entitlement to service 
connection for post-traumatic stress disorder (PTSD) in her 
March 2006 substantive appeal.  This matter is referred to 
the Agency of Original Jurisdiction (AOJ) for further 
consideration.  

In October 2006, the appellant testified before the 
undersigned Veterans Law Judge at a hearing at the RO (Travel 
Board hearing); a copy of the hearing transcript is 
associated with the record.

The appeal of the issue of entitlement to service connection 
for OCD is REMANDED to the AOJ.  VA will notify the appellant 
if further action is required.


FINDINGS OF FACT

1.  The musculoskeletal residuals of the veteran's right hand 
disorder with RSD more closely resembles a favorable 
ankylosis of index, long and ring fingers of the major hand.  

2.  The neurological manifestations of the veteran's right 
hand disorder with RSD more closely resembles a mild 
incomplete paralysis of the median nerve of the major hand.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent schedular rating for 
residuals of right hand injury with disability to Muscle 
Group IX are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.55, 4.56, 4.71, Diagnostic Code 5222, § 
4.73, Diagnostic Code 5309 (2006).

2.  The criteria for a separate 10 percent schedular rating 
for mild incomplete paralysis of the median nerve are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.124a, Diagnostic Code 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's increased rating claim was 
received in December 2000.  After adjudicating her claim, the 
VA provided initial notice of the provisions of the duty to 
assist as pertaining to entitlement to an increased rating in 
a February 2003 letter, which included notice of the 
requirements to an increased rating, of the reasons for the 
denial of this claim, of her and VA's respective duties, and 
she was asked to provide information in his possession 
relevant to the claim.  Additional duty to assist letters 
were sent in February 2005 and July 2005.  The duty to assist 
letters specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  She was advised that it was her 
responsibility to either send medical treatment records from 
her private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for her.  The veteran was also asked to advise VA if 
there were any other information or evidence she considered 
relevant to these claims so that VA could help by getting 
that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  There is evidence that 
the veteran receives Social Security disability benefits, 
with a copy of a January 2002 decision from the Social 
Security Administration, but with none of the supporting 
documents for this decision of record.  However, the veteran 
is noted to have testified at her February 2004 RO and 
October 2006 Travel Board hearings that she was in receipt of 
these benefits for psychiatric problems, thus these records 
are not necessary to be obtained in this matter where the 
issue involves an increased rating for the right hand 
disorder based on the most recent medical evidence.  
Furthermore the veteran is not prejudiced by the lack of such 
records where she is being granted an increased rating for 
the hand disability.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although additional 
evidence was sent after the most recent examination report of 
March 2004, this evidence provides sufficient evidence to 
base a grant of an increased rating, with no need to remand 
this issue for a more current examination.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran is seeking an increased 
rating, not service connection.  As was noted above, she has 
already been provided with notice of what type of information 
and evidence was needed to substantiate her increased rating 
claim.  While she was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Additionally, the veteran retains the right to request an 
earlier effective date.  For these reasons, and in light of 
the favorable outcome of this decision, it is not prejudicial 
to the appellant for the Board to proceed to finally decide 
this appeal.  Regarding the service connection claim, this 
matter is being remanded and the AOJ can address this matter 
on remand.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. at 186-87; Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2006).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2006), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service medical records reflects that the veteran 
accidentally struck her right hand against a wall in May 
1984, with resultant swelling and tenderness over the 5th 
metacarpal (MC) joint.  X-ray was negative for fracture.  She 
was diagnosed with a sprain/contusion.  She persisted with 
pain in the right hand and wrist and in November 1985 she was 
diagnosed with possible sprain to the right 4th/5th MC and 
proximal phalanx joint.  

Service connection was granted for a right hand disorder by 
the RO in a rating decision dated in December 1988 and a 10 
percent rating was initially assigned.  A September 1991 
Board decision granted an increased rating to 20 percent 
disabling. 

The veteran filed her claim for an increased rating for the 
right hand condition in February 2000.  In conjunction with 
her claim a July 2001 VA QTC examination reported a history 
of hand injury in service in 1985.  X-rays at the time showed 
no fracture and she indicated that her hand was placed in a 
brace for 6-8 weeks.  The swelling persisted however.  She 
said that 2 years after service, she developed stiffness and 
joint pain and swelling of the knuckles.  A rheumatologist 
who opined she had reflex sympathetic dystrophy (RSD) 
examined her.  She has been treated at Brockton Hospital by a 
hand specialist who fitted her with a brace.  She said that 
her pain over the years has become worse and persisted 
despite several medications.  She noted that her hand swells 
and shakes constantly secondary to medication.  She has 
trouble moving the last 3 fingers and knuckles of the right 
hand.  She said that her symptoms were constant and 
distressing.  

On examination no scars were present.  Her right hand was her 
dominant hand.  She was able to make a tight fist.  She had 
abnormal hand strength in her right hand as she could not 
grip her hand firmly.  There were no signs of inflammation, 
osteomyelitis or constitutional signs of arthritis.  There 
was deformity of the 3rd finger of the right hand.  Her wrist 
appeared within normal limits.  There was no sign of heat, 
redness, swelling, instability or weakness.  Range of motion 
was as follows for the right wrist.  0-50 degrees active 
dorsiflexion, with pain at 60 degrees, (normal would be 0-70 
degrees); 0-60 degrees active palmar flexion with pain at 70 
degrees (normal would be 0-80 degrees).  Radial and ulnar 
deviation was within normal limits.  Examination of the thumb 
and index finger appeared normal with no sign of heat, 
redness, swelling, instability or weakness.  The right middle 
finger and right little finger both appeared abnormal due to 
swelling.  Range of motion of the right middle finger 
revealed a proximal interphalangeal joint (PIP) active range 
of 0 to 50 degrees with ankylosis at 60 degrees (normal was 
0-60 degrees).  Distal interphalangeal (DIP) and metacarpal 
phalangeal (MP) joints ranges of motion were normal.  The 
range of motion for the right little finger revealed an 
active PIP range of 0-50 degrees with ankylosis at 60 degrees 
(normal was 0-100 degrees).  The diagnosis was residuals of 
right hand injury.  

The examiner remarked that the veteran continued to have 
pain, fatigue, weakness and lack of endurance of the right 
hand.  Also noted were complaints of swelling and shaking of 
the right hand and swelling of the last 3 fingers of the 
right hand.  On physical examination she had decreased range 
of motion of the right wrist, right middle finger and right 
little finger.  X-ray from July 2001 showed no abnormality of 
the bones or joints of the right hand.  The diagnosis was 
residuals right hand injury.  She was said to have continued 
pain, fatigue, weakness and lack of endurance of her right 
hand.  She also noted swelling and shaking of the right hand 
and swelling of the last three fingers of her right hand.  
She was again noted to have decreased range of motion of her 
right wrist, right middle finger and right little finger.  

A private right hand examination dated in September 2002 
noted the history of the hand injury in service with a 
reported 12 weeks for swelling and bruising to subside 
afterwards.  Her pain worsened after discharge from service.  
She was on 800 milligrams of Motrin without help.  She 
complained that her pain was constant but made worse by cold 
or damp weather and was aggravated by lifting objects or by 
drying her hands.  Swelling was in the extensor surface of 
the right 3rd, 4th and 5th fingers between the MCP and PIP 
joints.  There was no pain to light touch.  She was right 
handed and thinks that it was progressively worsening because 
her handwriting has worsened.  Physical examination revealed 
that the right hand appeared slightly fuller than the left 
hand, including the wrist.  She only had an 8 kilogram right 
hand grip compared to 26 kilogram left hand grip.  All 
fingers in the right hand could touch the distal palm.  She 
had no effusions or obvious soft tissue swelling in the 
fingers, PIPs or MCPs.  However the fingers in the right hand 
were colder than the left, especially the 3rd, 4th and 5th 
fingers.  In addition they were more erythematous.  She had 
some slight PIP function contractures probably equal in both 
hands, and probably unrelated to the right hand symptoms.  
She had a full range of motion of the wrists, elbows and 
shoulder.  The impression was probable chronic RSD of the 
right hand after trauma in 1986.  The physician ordered X-
rays and a bone scan.  The September 2002 X-ray yielded 
findings consistent with RSD of the right hand, with mild 
increased activity noted in both wrists as well.  There may 
be some associated arthritic changes present.  X-ray also 
dated in September 2002 was normal.  

Private records from 2002 through 2003 revealed that in 
December 2002 an examination mostly for right shoulder 
problems also noted right dorsal wrist pain at times in 
conjunction with the right shoulder symptoms.  No specific 
wrist injury was cited.  The examination of the right wrist 
showed no soft tissue swelling, but did show diffuse 
tenderness over the mid dorsal wrist over the 4th extensor 
compartment and tenderness was localized.  There was no snuff 
box tenderness and a full range of motion of the wrist.  
There was no audible click and negative Finkelsteins.  The 
assessment included right wrist pain, although at the time 
there was no objective findings on clinical examination of 
the wrist.  It was unclear at this time if the veteran's 
wrist symptoms were secondary to primary wrist disease such 
as a focal dorsal tendonitis versus radiculitis with referred 
pain.  On follow up in February 2003, the veteran noted no 
loss of motion, pain or weakness with grip.  She was using a 
wrist splint at night.  There was no swelling or clicking.  
Exam of the right wrist revealed no soft tissue swelling but 
there was tenderness over the middorsal wrist in the region 
of the 4th extensor compartment.  There was no history of 
radial-ulnar joint tenderness.  There was full range of 
motion of the wrist with pain at the extremes of motion.  
There was no click of the wrist.  She was neurovascularly 
intact.  The assessment was right dorsal wrist tendonitis.  
She had minimal objective findings on objective examination.  
Plans were for her to use her splint during daytime 
activities.  

The report of a June 2003 VA examination noted the history of 
the veteran's right hand injury with 12 week recovery period 
and continued pain and discomfort of the hand after 
discharge.  She also reported a history of post-service 
treatment for the right hand symptoms that included pain and 
discomfort, made worse by cold or damp weather or lifting 
heavy objects.  She was noted to have been diagnosed in 2002 
with RSD by a rheumatologist.  Bone scan findings from 
September 2002 were noted to have findings consistent with 
RSD.  She apparently had similar problems in the left hand 
without the accompanying symptoms.  She treated with anti 
inflammatories and even a possible course of Cortisone 
therapy.  Physical examination revealed that in the entire 
examination she was wearing a brace.  She had erythematous 
heel to the color of the skin of the right hand and the skin 
was obviously much cooler than the left hand.  Range of 
motion was slightly decreased in the fingers, in that the 
thumb to finger examination revealed some limitation and also 
the flexion of the fingers was slightly decreased as compared 
to her left hand.  There was integrity of the median and 
ulnar nerves and there was no evidence of any nerve damage.  
The diagnoses included service connected injury to her right 
hand which occurred in 1986.  Also diagnosed was bruised 
right hand which was treated with a brace for almost 4 months 
without effective results.  A recent study revealed the 
possibility of reflex sympathetic dystrophy of her right hand 
with resulting change in the color of her right hand to red 
and also a marked coolness in circulation.  These findings 
were confirmed by bone scan.  Recent findings revealed that 
she might have a similar condition developing in the non 
service-connected left hand.  

A private magnetic resonance imaging (MRI) of the right wrist 
dated in June 2003 showed findings of small subchondral 
cystic changes scattered throughout the wrist that were 
likely degenerative in nature.  Otherwise the bone marrow 
signal was unremarkable.  There was increased signal within 
the triangular fibrocartilage likely degenerative.  There was 
no evidence of triangular fibrocartilage tear.  There was no 
evidence of a fracture.  No fluid collections were about the 
wrist.  The carpal tunnel appeared unremarkable.  

The report of a March 2004 VA examination included a review 
of the June 2003 VA examination and MRI findings.  The 
medical history of the original injury was again discussed in 
detail, as was the post-service history of continued pain and 
progressive symptomatology.  About 1 to 2 years after service 
she noted that the painful area of the hand increased to the 
entire dorsum of the hand, including the fingers and palm.  
By 1995 she noticed there was sensory loss in a glove like 
distribution from the tips of the fingers to about the mid 
forearm to the right.  This involved the volar and dorsal 
surface as well.  At about the same time she noticed feeling 
pins and needles sensation in this glovelike affected area.  
This sensation was most severe on the dorsum of the right 
hand, again in the area between the 3rd and 5th MP joints.  It 
was about this time that she started noticing color changes 
in the hand.  Sometimes it would turn red and sometimes it 
would become pale.  It would also at times feel very warm and 
other times feel very cold.  About 3 years ago she developed 
an action tremor of the right hand which keeps her from 
writing legibly, even from signing her name.  She was noted 
to have been diagnosed in 2002 with reflex empathetic 
dystrophy of the right hand and had X-rays done which were 
not available for review.  MRI of June 2003 was noted to show 
evidence of degenerative changes with no flat fracture or 
fluid collection shown.  She gave a history of treatment with 
analgesics which failed to help the pain.  She described the 
pain as a constant 4-5 with exacerbations of 7/10.  The pain 
was aggravated by activities of the right hand such as 
picking up a coffee cup.  It was worse in the cold weather.  

Physical examination revealed the right hand temperature was 
31.5 degrees centigrade on the right hand and 32 degrees 
centigrade on the left hand.  Axillary, brachial and radial 
pulses were normal.  Adson's removal was negative.  There was 
tenderness on the dorsal aspect of the hand especially at the 
3rd, 4th and 5th MTC joints.  There was a full range of motion 
in all joints in the right hand.  However the veteran tells 
the examiner that the passive as well as active flexion of 
the proximal MCP joints and IP joints of the 3rd through 5th 
digits caused pain if flexion was carried out beyond 20 
degrees.  The wrist had full range of motion without evident 
pain.  Cranial nerve examination was unremarkable.  The motor 
examination revealed that although her strength was impaired 
by pain, there was full motor power in the right hand and 
upper extremity.  There was no atrophy or fasciculation's in 
interior hand muscles.  Sensation revealed decreased touch, 
temperature and vibration sense in a glove like distribution 
from about mid forearm to the tip of the fingers.  She 
reported her sensation to be decreased to the same extent in 
the palmar as well as dorsal aspect of the hand.  The sensory 
decrease was more severe as she moved distally in the limb.  
The impression was that she met the criteria for reflex 
empathetic dystrophy following the reported injury of 1986.  
This entry was also known as sympathetic elite mediated pain.  
She appeared to have diminished use of the right hand because 
of pain and tremor as a result of this condition.  

The veteran testified at a February 2004 hearing that her 
writing has become very sloppy over the years.  She had 
problems holding the pen.  She also had a problem with her 
hand shaking when she held a pen too long.  She said she was 
unable to make a fist with her hand.  She took 800 milligrams 
of Motrin 3 times a day.  She also had problems with her 
pinky and ring finger going numb often and tingling.  

In April 2004 an electromyograph (EMG) consult was suggested 
to ensure that there was no evidence of entrapment or axonal 
loss in the right hand.  The May 2004 EMG report gave an 
impression of mild right sided carpal tunnel syndrome.  

In October 2004 the veteran underwent a private hand 
examination for a second opinion.  She had a history of well 
documented RSD related to a 1986 injury.  What she has noted 
more since this doctor saw her 6 months ago has been some 
numbness in the 3rd, 4th and 5th fingers, she also has a little 
tenderness over the DIP joints of the 2nd, 3rd and 4th fingers 
associated with RSD.  The right hand was somewhat 
erythematous compared to the left.  It was tender and more 
swollen than the left hand.  On examination the right hand 
showed increased erythema and somewhat more swollen than the 
left and generally tender.  There was a negative Tinel's of 
the left hand.  She had some very early flexion contractures 
at the PIP's and she had some very early Heberden's nodes in 
both hands but on the right they were tender over the 2nd, 3rd 
and 4th PIP joints to palpation.  The impression was that she 
continued to have evidence of RSD in the right hand.  The 
tenderness in the DIP's were probably associated with some 
early Heberdens nodes from osteoarthritis.  The numbness in 
the 3rd and 5th fingers was somewhat confusing.  It suggested 
more of an ulnar nerve dysfunction and the doctor suggested 
obtaining an EMG of the hand to further evaluate that.  

A February 2005 VA treatment record reflects that she was 
seen for a history of RSD treated primarily with ansaids.  
Previous notes from another doctor dating back to February 
2003 were reviewed and noted her to be worse symptomatically 
with mild flexion deformities due to chronic post traumatic 
hand pain.  Her symptoms were largely unchanged.  There was 
no clear history of Reynaud's.  She continued with hand pain 
not controlled by Motrin or Tylenol, although they helped 
with pain somewhat.  Physical examination revealed no 
synovitis of any hand or finger joints.  There was erythema 
and slight scaling of the skin overlying the MCPS, PIPS and 
DIPS of the right hand.  There were flexion deformities of 
the 3rd, 4th and 5th finger PIP and MCP joints of about 10 
degrees.  The bone scan and earlier notes from September 2002 
were reviewed.  The impression was history of chronic right 
hand pain, history of possible RSD.    

An April 2005 VA right hand treatment record of the right 
hand reported a history of RSD for several years with 
continued chronic pain that has not responded to treatment.  
The pain was of a burning, aching quality.  There was no 
change over the past several years.  There was no significant 
change on PO medications.  She was most bothered by the loss 
of function.  She had difficulty with closing and opening her 
hand and gripping objects.  There was no clear Reynaud's.  
The examination showed early atrophy with mild flexion 
contracture of the hand.  There were mild flexion deformities 
of the 3rd, 4th, and 5th finger PIP and MCP joints, of about 10 
to 15 degrees.  The September 2002 bone scan was again noted 
to show signs of RSD.  The impression was chronic RSD, stage 
IV, atrophic phase.  Treatment options were limited at this 
point.  

A May 2006 letter from a private medical doctor stated that 
the veteran suffered an injury to her right upper extremity 
in 1986 resulting RSD.  This condition has been present for 
several years and is now at an advanced stage (stage IV).  
This stage is characterized by atrophy of the involved 
muscles and chronic pain and disability.  There was little 
chance this condition would improve.  

The report of an October 2006 rheumatology examination noted 
that the veteran was last seen in March 2006 and continued to 
have chronic pain that has not responded to treatment.  
Previously she tried Calcitonin, NSAIDS, Gabapentin, Effexor 
with little, if any effect.  Currently she had ongoing 
symptoms of chronic pain, occasional tingling, pain was 
burning and achy quality.  She now felt she was losing more 
and more mobility in the wrist joint and small joint of the 
hand.  No other joint complaints were made.  She was right 
handed and was aggravated by the loss of range of motion in 
the hand and ongoing pain.  She had a hard time gripping 
objects, opening jars and doors and carrying grocery bags and 
writing.  Physical examination revealed the right hand to 
have dry skin, flexion contractures of the 2nd, 3rd and 4th PIP 
joints and tenderness at the 2nd finger PIP and the 3rd MCP at 
the joint line.  She had difficulty making a fist with a 
prominent 3rd MCP but could touch the palmar distal crease.  
There was no increased warmth.  The right wrist was tender 
over the dorsal aspect with decreased flexion to 50 degrees, 
extension to 35 degrees.  Tinels was negative and Phalens 
caused pain at the dorsal wrist.  The rest of the exam was 
normal.  The September 2002 bone scan was reviewed and noted 
to have findings consistent with RSD.  The impression was 
chronic RSD, stage IV (atrophic phase).  Treatment options 
were limited at this stage.  She was on a therapeutic dose of 
gabapentin but otherwise the doctor could think of no new 
therapy to add at this time.  She was also diagnosed with 
carpal tunnel syndrome and given a wrist splint.  

The veteran testified in her October 2006 hearing that her 
hand has worsened, she has sharp pains in her wrists and 
finger joints and her mobility has decreased.  She also 
indicated that her neurological symptoms have increased in 
frequency and now go beyond the hand.  She indicated she can 
no longer grip fully, make a fist or straighten out her hand.  
She testified she uses a brace but denied that it really 
helped.  She noted that she was at Stage IV of her RSD and 
that her treatment options are limited at this point.  

During the course of this appeal, the RO has evaluated the 
veteran's right hand disorder under the criteria for muscle 
injuries to Muscle Group IX.  38 C.F.R. 
§ 4.73.  These muscles act in strong grasping movements and 
are supplemented by the intrinsic muscles in delicate 
manipulative movements.  The intrinsic muscles of hand 
include the thenar eminence; short flexor, opponens, 
abductor, and adductor of the thumb. 38 C.F.R. § 4.73, 
Diagnostic Code 5309.  A note in the VA Schedule for Rating 
Disabilities (Rating Schedule) notes that the hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, 
tendons, etc.; rate on limitation of motion, minimum 10 
percent.  Because this Diagnostic Code requires a rating 
based solely on limitation of motion, it is not necessary to 
address the criteria for classifying the severity of a muscle 
injury as discussed in 38 C.F.R. § 4.56.  

Under 38 C.F.R. § 4.55 (2006) a muscle injury rating will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions. 

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  38 
C.F.R. § 4.69.  In this case, the evidence of record shows 
the veteran is right hand dominant.

Regarding the criteria for limitation of motion of the 
fingers, 38 C.F.R. Diagnostic Codes 5216-5227 (2006) rate 
ankylosis and limitation of motion of single digits and 
combinations of digits.  When classifying the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5216-5227, the following rules will be observed: (1) 
ankylosis of both the metacarpophalangeal and proximal 
interphalangeal joints, with either joint in extension or in 
extreme flexion, will be rated as amputation; (2) ankylosis 
of both the metacarpophalangeal and proximal interphalangeal 
joints, even though each is individually in favorable 
position, will be rated as unfavorable ankylosis; (3) With 
only one joint of a digit ankylosed or limited in its motion, 
the determination will be made on the basis of whether motion 
is possible to within 2 inches (5.1 cms.) of the median 
transverse fold of the palm; when so possible, the rating 
will be for favorable ankylosis, otherwise unfavorable; and 
(4) with the thumb, the carpometacarpal joint is to be 
regarded as comparable to the metacarpophalangeal joint of 
other digits.

Extremely unfavorable ankylosis of the fingers, all joints in 
extension or in extreme flexion, or with rotation and 
angulation of bones, will be rated as amputation.

The ratings for Diagnostic Codes 5216 through 5219 apply to 
unfavorable ankylosis or limited motion preventing flexion of 
tips to within 2 inches (5.1 cms.) of the median transverse 
fold of the palm.  38 C.F.R. Part 4 (2006).  The ratings for 
codes 5220 through 5223 apply to favorable ankylosis or 
limited motion permitting flexion of the tips to within 2 
inches (5.1 cms.) of the transverse fold of the palm. Id.  
Limitation of motion of less than 1 inch (2.5 cms.) in either 
direction is not considered disabling.  Combinations of 
finger amputations at various levels, or of finger 
amputations with ankylosis or limitation of motion of the 
fingers will be rated on the basis of the grade of 
disability, i.e., amputation, unfavorable ankylosis, or 
favorable ankylosis, most representative of the levels or 
combinations.  With an even number of fingers involved, and 
adjacent grades of disability, select the higher of the two 
grades.  38 C.F.R. Part 4 (2006).

The RO is noted to have considered Diagnostic Codes 5219 and 
5223 in evaluating this matter, based on findings from the 
2001 QTC examination that noted swelling of the right middle 
and little fingers, also with some limited range of PIP 
motion for both fingers of 0 to 50 degrees, with ankylosis at 
60 degrees.  Under 38 C.F.R. Part 4, Diagnostic Code 5219 
(2006), unfavorable ankylosis of two digits of one hand, a 20 
percent evaluation is warranted for unfavorable ankylosis of 
the major long and little finger.  Pursuant to 38 C.F.R. Part 
4, Diagnostic Code 5223 (2006), favorable ankylosis of two 
digits of one hand, favorable ankylosis of the long and 
little finger warrants a 10 percent evaluation for the major 
hand.  Ankylosis of any finger other than the thumb, index 
finger, or middle finger is not compensable, unless such 
ankylosis is extremely unfavorable.  38 C.F.R. Part 4, 
Diagnostic Code 5227 (2006).  

Because the more recent evidence now shows some involvement 
with additional fingers, namely the 3rd, 4th and 5th fingers, 
which in February 2005 showed flexion deformities of about 10 
to 15 degrees, as well as an October 2006 record indicating 
that the 2nd, 3rd and 4th fingers had flexion contractures, the 
Board must consider additional Diagnostic Codes addressing 
finger motion/ankylosis.  These include Diagnostic Codes 5218 
and 5222.  Under Diagnostic Code 5218, unfavorable ankylosis 
of the long ring and little fingers warrants a 30 percent 
rating and unfavorable ankylosis of the index, long and ring 
fingers warrants a 40 percent rating for the major hand.  
Under Diagnostic Code 5222 favorable ankylosis of the long 
ring and little fingers warrants a 20 percent rating and 
unfavorable ankylosis of the index, long and ring fingers 
warrants a 30 percent rating for the major hand.  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2006).  However, where a veteran 
is in receipt of the highest schedular evaluation for 
limitation of motion, and a higher evaluation requires 
ankylosis, the provisions of 38 C.F.R. §§ 4.40, 4.45 (2006) 
are not for application.  Johnston v. Brown, 10 Vet. App. 80, 
84-85 (1997).

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Under 
Diagnostic Code 5227, favorable or unfavorable ankylosis of 
the little finger of either hand warrants a noncompensable 
evaluation.  Ankylosis is considered to be favorable when the 
ankylosis does not prevent flexion of the tip of the finger 
to within 2 inches (5.1 cm.) of the median transverse fold of 
the palm.  It is unfavorable when it precludes such motion.  
A note to Diagnostic Code 5227 indicates that in cases 
involving extremely unfavorable ankylosis, the condition will 
be evaluated as amputation under Diagnostic Codes 5152 
through 5156.  See 38 C.F.R. Part 4, Diagnostic Code 5227 
(2006).

Based on review of the evidence, the Board finds that with 
application of reasonable doubt, the veteran's right hand 
disability of RSD is manifested by contractures earlier in 
2005 involving the 3rd, 4th, and 5th fingers or, as most 
recently shown in October 2006, the 2nd, 3rd and 4th fingers.  
Although the fingers are not shown to be unfavorably 
ankylosed in October 2006, with her fingers still able to 
touch the palmar crease, she did have difficulty making a 
fist with the prominent 3rd MCP joint.  This finding, along 
with evidence of flexion contracture of these fingers, more 
closely resembles a favorable ankylosis of the index, long 
and ring fingers (2nd, 3rd and 4th fingers).  Thus the evidence 
favors an increase to 30 percent disabling for the symptoms 
of RSD resulting in flexion contractures of these fingers of 
the major hand, but as previously discussed, does not warrant 
a 40 percent rating for these contractures.  See 38 C.F.R. 
Part 4, Diagnostic Code 5222(2006).

Turning to the neurological manifestations, 38 C.F.R. § 4.55 
forbids combining a muscle injury rating with a peripheral 
nerve paralysis rating unless the injuries affect entirely 
different functions.  In this case, the 30 percent rating 
assigned above was a muscle injury rating for flexion 
contractures of the fingers, as discussed above.  The 
peripheral nerve paralysis rating considered below is for 
sensory deficits, which is a function entirely separate from 
motor strength and finger motion.

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

Complete paralysis of the median nerve, which is not shown 
here, warrants a 70 percent rating for the major hand.  
Incomplete severe paralysis of the major hand warrants a 50 
percent rating.  Incomplete moderate paralysis of the major 
hand warrants a 30 percent rating.  Incomplete mild paralysis 
of the major hand warrants a 10 percent rating. 38 C.F.R.  § 
4.124(a), Diagnostic Code 8515 (2006).

In this case, the veteran's neurological symptoms are most 
recently shown in the October 2006 rheumatology report to 
include occasional tingling, and chronic pain of a burning 
and aching quality.  Tinels sign was negative, although 
Phalen's sign was positive for wrist pain.  Objective 
evidence of numbness of the 3rd and 5th fingers was shown in 
earlier records from October 2004, and the March 2004 VA 
examination was also positive for evidence of decreased 
sensation to touch, temperature and vibration.     

Because the veteran's symptoms are wholly sensory (motor 
weakness/loss of motion was considered in the rating for 
muscle injury), the peripheral nerve paralysis rating should 
be for the mild, or at most, the moderate degree. 38 C.F.R. 
§ 4.124a.  In this case, the evidence of numbness and 
occasional tingling, produces, at most, mild incomplete 
paralysis.  Because the evidence is favorable, the Board will 
therefore assign a separate 10 percent rating.  A 20 percent 
rating is not warranted because any peripheral nerve 
paralysis is no more than mild, at worst.

In summary, with the application of reasonable doubt, the 
evidence supports an increased rating of 30 percent disabling 
for the right hand RSD with manifestations of muscle injury 
with loss of motion that more closely resembles a favorable 
ankylosis of the right hand ring, index and middle fingers.  
A separate 10 percent rating is also warranted for 
neurological manifestations of the RSD.  

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2006).  In this case, there is no evidence 
that the veteran's service connected RSD has resulted either 
in frequent hospitalizations or interfered with her 
employment.  



ORDER

A 30 percent rating for residuals of injury to the right hand 
with RSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

A separate 10 percent rating for mild right median nerve 
incomplete paralysis is granted, subject to the laws and 
regulations governing the payment of monetary benefits.


REMAND

The veteran contends that she is entitled to service 
connection for OCD.  The more recent medical evidence 
submitted suggests that this was a preexisting condition, for 
which aggravation must be considered.  She has testified most 
recently at her October 2006 hearing that she had received 
counseling in the service for symptoms that included 
depression which she indicates was a symptom of OCD, but that 
she was unable to obtain these records.  The service medical 
records are absent for any findings or treatment for a 
psychiatric disorder to include OCD.  

Among the treatment the veteran has claimed to receive in the 
service was counseling done at the Family Services at the 
International Guard, which was a facility separate from the 
clinic or health services.  She also testified that she had 
been hospitalized for suicidal thoughts in the Newport Naval 
Hospital in Rhode Island.  She indicates that she attempted 
to obtain these records but was told that Newport Naval 
Hospital no longer had them and they were in Coast Guard 
custody.  

The Board notes that the veteran has submitted a copy of a 
January 2002 decision from the Social Security awarding 
disability benefits, but did not indicate what the disability 
or disabilities were the basis of the grant, nor were the 
records supporting this decision submitted.  The veteran is 
noted to have testified that she was awarded Social Security 
benefits based on her psychiatric disability.  

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2006).

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice pursuant to Dingess, supra.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VA must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish an increased rating and  an 
earlier effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in her possession that pertains 
to her claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issue on appeal.  

2.  The AOJ should obtain the veteran's 
medical or counseling records from the 
Family Services at the International 
Guard and Newport Naval Hospital in Rhode 
Island (presently said to be in Coast 
Guard possession) for any treatment for 
psychiatric complaints during her period 
of active service from January 1984 to 
July 1986.    If the above-mentioned 
records are not available, that fact 
should be entered in the claims file.

3.  The AOJ should obtain from the Social 
Security Administration a copy of any 
decision that was made on a claim for 
Social Security disability benefits 
awarded, as well as the medical records 
relied upon concerning any determination 
rendered.  All efforts to obtain these 
records should be fully documented, and 
the Social Security Administration should 
provide a negative response if records 
are not available.

4.  After the completion of the above, 
the AOJ should schedule the veteran for a 
VA psychiatric examination to determine 
the nature and etiology of the veteran's 
claimed OCD.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination, and the 
examination reports must be annotated in 
this regard.  The examiner must determine 
the nature, severity, and etiology of any 
psychiatric disorder(s) present, to 
include OCD.  The examiner should utilize 
the DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  The examiner must be 
requested to determine whether any 
psychiatric disorder(s) diagnosed on 
examination had it onset prior to, 
during, or after service.  It is 
requested that the examiner opine as to 
whether any psychiatric disorder(s) 
existing prior to service was/were 
aggravated by service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.  

5.  Thereafter, the AOJ should 
readjudicate the veteran's claim for 
service connection for an acquired 
psychiatric disorder, claimed as OCD.  If 
the benefit sought on appeal remains 
denied, the veteran should be provided a 
supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, the veteran is advised that 
failure to cooperate by reporting for examination may result 
in the denial of her claim.  38 C.F.R. § 3.655 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


